Citation Nr: 1805640	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-41 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for migraine headaches, to include secondary to residuals of a left knee meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 until January 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A hearing transcript is associated with the claims file.

This claim was remanded by the Board in October 2014, April 2016 and April 2017.  The case has since returned to the Board for appellate review.


FINDING OF FACT

Migraine headaches were not demonstrated while on active duty, and there is no competent evidence linking the disorder to service, to include as secondary to residuals of a left knee meniscal tear. 


CONCLUSION OF LAW

Migraine headaches were not incurred or aggravated due to active duty service, and they are not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of migraine headaches that manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

The Veteran is currently diagnosed with a migraine headache disorder.

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses pertaining to migraine headaches.  At a December 1970 medical board examination the appellant's head and neurological system were clinically evaluated as normal.

The Veteran described the onset of migraines as beginning around 2004, i.e., over three decades after active duty service.  The earliest medical evidence of a migraine disorder appears in an August 2008 examination report, which reflects complaints of a headache that endured over the course of a few days.  In October 2008 and November 2009, the Veteran complained of migraine headaches that he associated with nonservice-connected back pain.  Hence, there is no evidence of continuity of symptomatology since service.

The Veteran contends that he experiences daily migraine headaches secondary to residuals of a left knee meniscal tear.

The Veteran testified at a July 2014 videoconference hearing that pain associated with his left knee meniscus tear required him to take morphine medication for relief, and that morphine, which was prescribed by VA, caused severe migraine headaches.  In support the Veteran submitted documentation at the hearing to support his claim that morphine sulfate causes severe migraine headaches.

The Veteran was afforded a VA examination in December 2014.  Following that examination the examiner opined that it was less likely than not that the Veteran's headaches were caused by or permanently aggravated by his left knee disorder.  The examiner noted that while the Veteran takes pain medication that may alleviate orthopedic disorder pains as well as headaches, his knee pain and headache are completely unrelated.

The Board again remanded the claim in April 2016 to obtain a neurologist's opinion as to whether it is as least as likely as not that any diagnosed headache disorder is caused or permanently aggravated by the Veteran's left knee meniscal tear residuals, to include any medication used to treat the disorder.  The appellant was examined again as directed in August 2016.  The examiner explained that knee pain is not a migraine trigger, since it has different physiology and pain pathways.  The VA examiner did not, however, address whether meniscal tear residuals, including medication, could cause or permanently aggravate any diagnosed headache disorder.

The Veteran was afforded another VA examination following an April 2017 Board remand.  In May 2017, a VA examiner opined that the Veteran's migraine headache condition is less likely than not proximately due to or the result of the Veteran's service connected residuals of a left knee meniscal tear.  He explained that the Veteran's migraine headaches began much later in life - years after his service-connected left medial meniscus tear.  The examiner further noted that the Veteran is not taking daily pain medications for his knee injury, thus a rebound headache disorder from the pain medication is not present.  

There is no medical opinion evidence which considers all of the evidence of record that suggests a link between any current migraine disorder and either the Veteran's active duty service, or his service connected knee disorder.   Indeed, as discussed above the preponderance of the evidence is against finding a link between the onset of the headaches and the Veteran's active duty service.  There further is no competent evidence or opinion that suggests a medical relationship, or nexus, between any current migraine headache disorder and a period of the Veteran's service or his service connected residuals of a left knee meniscal tear.  Given these facts, the Board must deny the claim.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches, to include as secondary to residuals of a left knee meniscal tear is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


